Citation Nr: 9912259	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  97-32 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residual scars from 
removal of cysts.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for 
bronchitis based on the merits of the claim and also denied 
service connection for headaches, a teeth and gum condition, 
residual scars from removal of cysts, hearing loss, 
hemorrhoids and sinusitis on the basis that the claims were 
not well grounded.  During a February 1997 personal hearing 
at the RO, the veteran withdrew his appeal as to the issues 
of entitlement to service connection for a teeth and gum 
condition and hemorrhoids.  See 38 C.F.R. § 20.204 (b) and 
(c) (1998).  Accordingly, the Board finds that these claims 
are no longer in appellate status.  


REMAND

A preliminary review of the record indicates that the RO 
received a VA Form 9, Substantive Appeal, in October 1997, in 
which the veteran requested a personal hearing before a 
member of the Board at the RO.  However, in response to a 
follow-up letter from the RO, the veteran opted for a 
personal hearing before a RO hearing officer, rather than 
wait to be scheduled for a hearing before a Board member.  
Thereafter, the veteran was scheduled and appeared for a 
personal hearing before a hearing officer at the RO in 
February 1998.  

In November 1998, the RO issued a supplemental statement of 
the case and also sent a letter to the veteran asking him 
whether he still desired a personal hearing before a member 
of the Board.  In response to this inquiry, the veteran 
submitted another VA Form 9 on which he indicated his desire 
to appear personally at a hearing before a member of the 
Board sitting at the RO.  However, the record reveals that 
the veteran never was scheduled for such hearing.  
Accordingly, the Board finds that this case must be returned 
to the RO so that the veteran can be scheduled for a hearing 
before a member of the Board at the RO.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED for 
the following action:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board at the local RO as soon as is 
practicable.  

The case should then be returned to the Board for further 
review.  The purpose of this REMAND is to afford the veteran 
due process, and the Board does not intimate any opinion as 
to the merits of this case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified by the RO.


		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



